UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUSA BARAGI,

                           Petitioner,
                                                                    ORDER
             - against -
                                                              19 Civ. 10553 (RA)
WILLIAM BARR, in his official capacity as
the Attorney General of the United States;
KEVIN McALEENAN, in his official
capacity as Secretary of Homeland Security;
THOMAS R. DECKER, in his official
capacity as U.S. Immigration and Customs
Enforcement Deputy Director New York
Enforcement and Removal Operations Field
Office; and the U.S. DEPARTMENT OF
HOMELAND SECURITY,

                           Respondents.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that there shall be a hearing in this matter before Judge

Abrams on November 20, 2019 at 3:00 p.m. in Courtroom 1506 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York. The Government will

respond to the Petition by November 19, 2019. This response should include information

regarding the current location of Petitioner. Respondents are directed not to deport Petitioner

until Judge Abrams has decided this habeas petition.

Dated: New York, New York
       November 14, 2019




                                                 Part I
